Citation Nr: 0940794	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-39 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic asthmatic bronchitis. 

2.  Entitlement to service connection for right inguinal 
hernia and umbilical hernia.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for posttraumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.

4.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include anxiety and depression. 

5.  Entitlement to an increased rating for residual scar, 
left inguinal hernia, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to 
January 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2005, a statement 
of the case was issued in October 2005, and a substantive 
appeal was received in December 2005.

The Veteran had requested a hearing before a decision review 
officer, but failed to appear for the hearing in January and 
February 2006.

Issues of service connection for PTSD, and of a psychiatric 
disorder other than PTSD, to include anxiety and depression, 
and of an increased rating for residual scar, left inguinal 
hernia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's asthmatic bronchitis does not produce an 
FEV-1, an FEV-1/FVC, or a DLCO(SB) of 80 percent of predicted 
or less.  

2.  The Veteran's right inguinal hernia and umbilical hernia 
are related to service.  

3.  The RO denied service connection for PTSD in August 2002.  
The Veteran did not appeal.

4.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
chronic asthmatic bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6600 (2009).

2.  The criteria for service connection for right inguinal 
hernia and umbilical hernia are met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The August 2002 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

4.  The criteria to reopen the claim for service connection 
for PTSD are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim for service connection for right inguinal hernia and 
umbilical hernia has been granted, no further notification or 
assistance is necessary, and deciding the appeal is not 
prejudicial to the Veteran.  The claim for service connection 
for PTSD is not being decided on its merits, so it is not yet 
time for a final assessment as to whether VA's duties to 
notify and assist are met with respect to it.  

For the increased rating claim for chronic asthmatic 
bronchitis, upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  The notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The RO provided the Veteran with all 
required notice in September 2004.  

VA also has a duty to assist the claimant.  VA has obtained 
VA treatment records and has assisted the Veteran in 
obtaining evidence.  A VA examination was conducted in April 
2005.  VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Bronchitis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
Pertinent provisions are found particularly at 
38 C.F.R. § 4.97.

The Veteran's chronic asthmatic bronchitis is currently rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6600.  Under 
Diagnostic Code 6600, a 10 percent rating is warranted if the 
FEV-1 or FEV-1/FVC is 71 to 80 percent of predicted; or if 
the DLCO (SB) is 66 to 80 percent of predicted.  

On VA examination in April 2005, the Veteran's FEV-1 was 99 
percent of predicted and his FEV-1/FVC was 101 percent of 
predicted.  His DLCO was 92 percent of predicted.  

These results do not warrant a higher rating under the 
Diagnostic Code 6600 criteria mentioned.  Instead, they 
warrant a noncompensable rating.  Where, as here, the 
schedule does not provide a zero percent evaluation for the 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2009).  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Hernias

The Veteran feels that his right inguinal hernia and 
umbilical hernia were due to heavy lifting during his service 
in the Persian Gulf.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records show that the Veteran had a left 
inguinal hernia noted and repaired in service in December 
1997.  He was examined for right inguinal hernia, but none 
was found.  

VA medical records show right inguinal and umbilical hernias 
in December 2003.  These too were repaired, in December 2003.  

In April 2005, a VA examiner reviewed the Veteran's claims 
folder and examined him.  The Veteran had provided the 
examiner with a history of heavy lifting while in the Persian 
Gulf in service, lifting bombs routinely.  The examiner noted 
that the Veteran had had a left inguinal hernia repair in 
service in 1997 and right inguinal and umbilical hernia 
repairs in 2003.  The examiner felt that it was at least as 
likely as not that the Veteran's right inguinal and umbilical 
hernias were related to his heavy lifting during service.  
She explained that frequent heavy lifting during service 
could have caused fascial weakness in the area even though 
the Veteran did not become symptomatic or have his hernias 
detected until 2003.  

Based on the evidence, the Board concludes that service 
connection is warranted for right inguinal hernia and 
umbilical hernia.  The examiner in 2005 felt that it was at 
least as likely as not that the Veteran's right inguinal and 
umbilical hernias are related to service.  She reviewed the 
claims folder and explained that she felt that they were 
likely related to his in-service heavy lifting even though 
they were not detected until 2003.  She felt that the 
frequent lifting during service could have caused fascial 
weakness in the areas of the hernias.  The Board is satisfied 
with her opinion and with the Veteran's assertions that he 
routinely engaged in heavy lifting in service.  38 C.F.R. 
§ 3.303(a).  Reasonable doubt is resolved in the Veteran's 
favor.  

PTSD 

The Veteran contends that service connection is warranted for 
PTSD.  The RO previously denied service connection for PTSD 
in August 2002 on the basis that there was no evidence that 
he currently suffered from it, or that it was related to any 
disease or injury he might have incurred in service.  The RO 
notified the Veteran of its decision by letter dated in 
August 2002.  He did not appeal; therefore, the August 2002 
rating decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

At the time, there was no diagnosis of PTSD of record, and 
there had been no assertions of any in-service PTSD 
stressors.

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The Veteran applied to reopen his claim in September 2004.  
For evidence to be new and material evidence based on the 
circumstances of this case, it would have to show a diagnosis 
of PTSD, or concern an in-service stressor, or show a nexus 
between any current PTSD and an in-service stressor.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) (new and material 
evidence must make up for evidentiary deficiency previously 
existing).  New and material evidence has been received.  In 
this case, the Veteran has now specified an in-service 
stressor.  He has indicated through September 2004, November 
2004, and July 2005 statements that he feared for his life 
when a sprinkler system went off and the door was shut on him 
in the ammo magazine of the U.S.S. GEORGE WASHINGTON (CVN 73) 
in March 1997, August 1997, or January 1998.  Accordingly, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  Prior to a final 
decision on this claim, however, additional development is 
required.  




ORDER

An increased rating for chronic asthmatic bronchitis is 
denied.

Service connection for right inguinal hernia and umbilical 
hernia is granted.  

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  To this extent 
only, the appeal is granted.


REMAND

The Veteran contends that service connection is warranted for 
PTSD and for a psychiatric disorder other than PTSD, to 
include anxiety and depression.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The provisions of 38 C.F.R. § 3.159 indicate that a VA 
examination is necessary when the record contains a current 
diagnosed disability or persistent symptoms of disability, 
establishes that the Veteran suffered an event, disease, or 
injury in service, and indicates that the claimed disability 
may be associated with the event.  Here, anxiety and 
depression have been assessed, and the Veteran has indicated 
that he has had such symptoms since service, and that they 
are related to a shipboard sprinkler incident during service 
that he was faced with a Captain's Mast for, and also to the 
Persian Gulf War.  Through September and November 2004 
statements, he has indicated that a sprinkler system went off 
in the ammo magazine either in March 1997, August 1997, or 
January 1998, while he was onboard the U.S.S. GEORGE 
WASHINGTON (CVN 73).  He was unable to clear the room in 
time, and they shut the door on him until he shut the 
sprinkler system off.  He was faced with a Captain's Mast, 
apparently for not shutting down the sprinkler system 
quickly.  Accordingly, the record is incomplete, and a VA 
examination is necessary.

Before the examination, a request should be made for any 
additional service personnel records, including any report of 
a Captain's Mast, and for any ship log on the sprinkler 
incident.  There were requests to obtain service personnel 
records in the past, but the respondent in October 2004 did 
not indicate that it was sending all available records, and 
personnel records post-dating the Veteran's service entrance 
date have not been forwarded.  In September 2004, the Veteran 
requested VA to obtain the ship log of this incident.  No 
attempt has been made to obtain the ship log.  Attempts 
should be made to verify this stressor.  After attempts have 
been made to verify the claimed stressor or event, a VA 
psychiatric examination should be conducted as indicated 
below to determine what, if any, psychiatric disorder the 
Veteran has, and whether it is related to service.  

The Veteran's residual scar, left inguinal hernia is 
currently rated under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Diagnostic Code 7804 has changed during the rating 
period, effective August 23, 2008.  These revisions, however, 
are applicable to applications for benefits received by VA on 
or after October 23, 2008.  See 73 FR 54708 (Sept. 23, 2008).  
(The Board notes that under new Diagnostic Code 7804 (2009), 
unstable or painful scars are rated based on the number of 
unstable or painful scars there are.  One or two scars that 
are unstable or painful warrant a 10 percent rating, whereas 
three or four scars which are unstable or painful warrant a 
20 percent rating).  The instant Board decision has 
service-connected right inguinal hernia and umbilical hernia, 
and both have been operated upon and have resulting scars 
(see 2005 VA examination report).  Given the Board's decision 
service-connecting right inguinal hernia and umbilical 
hernia, the matter of an increased rating for residual scar, 
left inguinal hernia, is inextricably intertwined with the 
rating for the right inguinal hernia scar and the umbilical 
hernia scar.  To provide the Veteran with due process, the RO 
should consider the matter of the rating for all of the 
Veteran's service-connected scars under all appropriate 
rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional medical records of treatment 
the Veteran has received for scars and 
psychiatric problems since March 2002.  
Also request any additional service 
personnel records, to include any 
Captain's Mast of the Veteran.  Also, 
efforts should be made to obtain any ship 
log of the sprinkler incident.

2.  Thereafter, schedule the Veteran 
for a VA psychiatric examination.  
Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand and the Veteran's claims 
folder for review.  The diagnosis 
should be in accordance with DSM-IV.  
All necessary special studies or tests 
are to be accomplished.

The psychiatrist must express an 
opinion as to whether the Veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to any 
stressor or stressors reported by the 
Veteran and established as having 
occurred during the Veteran's active 
service.  If another psychiatric 
disorder is diagnosed, the psychiatrist 
should render an opinion as to whether 
it is at least as likely as not (a 
probability of at least 50 percent) 
related to any incident of service, 
including the claimed sprinkler 
incident.  

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
Consider the rating to be assigned for 
each of the Veteran's scars under all 
appropriate criteria.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp 2008).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


